Citation Nr: 1613587	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for a hammertoe disability of the feet.

In February 2015, the Board remanded the Veteran's claim for service connection for a bilateral hammertoes for further development.  In July 2015, the RO issued a supplemental statement of the case (SSOC). 

The Board notes that this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103(A)(West 2014); 38 C.F.R. § 3.159(2015).

The Veteran contends that he has bilateral hammertoes which preexisted service and that were aggravated during service.  Specifically, the Veteran contends that he was told by his doctor that his condition of bilateral hammertoes is a disability from birth that was aggravated by his service time in the U.S. Army.  See Veteran's February 2010 Statement in Support of Claim. 

Although the Veteran was afforded VA examinations and medical opinions were obtained in March 2012, April 2015, and May 2015, no medical opinion has been obtained regarding whether the Veteran's condition preexisted service.  Accordingly, given the statements by the Veteran that he was advised by his doctor that his condition preexisted service and was aggravated service and his bilateral hammertoe condition was not indicated on his enlistment examination, the Board finds that a remand is necessary in order to obtain an addendum opinion as to whether there is clear and unmistakable evidence the Veteran's bilateral hammertoe condition existed prior to service, and, if so, whether it clearly and unmistakably was not aggravated by service beyond its natural progression during service. 

Accordingly, the case is REMANDED for the following action:


1.   Obtain a VA medical opinion (addendum) as to whether the Veteran's bilateral hammer toe disability existed prior to service.

After reviewing the claims file, the examiner should offer an opinion as to whether the Veteran's bilateral hammertoe condition clearly and unmistakably preexisted service.   

In providing this opinion, the examiner must acknowledge and consider the Veteran's statement that he has had hammertoes his whole life and that he began having difficulty when his toes started cramping and getting numb post-service. 

The requested opinion must be (i) clearly articulated with the correct standard being used and (ii) supported by a clear and comprehensive rationale.

If the examiner finds that the Veteran's hammertoe did preexist service, the examiner should then opine whether the Veteran's condition clearly and unmistakably was not aggravated by service beyond its natural progression during service.

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewed, including service treatment records.

2.   If the examiner finds that the condition did not preexist service, an opinion should be rendered as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hammertoe condition had an onset during service or is due to service.

Consideration should include the March 1960 service treatment record notation of pain and swelling in left foot due to strain in the arch of the left foot.

3.   After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.   Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

